Citation Nr: 1519207	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  This case comes before the Board of Veterans Appeals (Board) on appeal from March 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the claims file was transferred to the RO in Muskogee, Oklahoma.

This appeal was processed using the Virtual Benefits Management System (VBMS) and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is needed to schedule the Veteran for a travel Board hearing.  In a September 2013 substantive appeal, the Veteran did not indicate whether he wanted a Board hearing.  Nevertheless, a December 2013 letter notified the Veteran and his representative that his name was on a list of persons wanting to appear at the RO for an in-person hearing before the Board.  He was notified that unless he tells the RO otherwise, his name will be kept on that list.  A January 2014 letter again notified the Veteran and his representative of his hearing before the Board at the RO.  It appears that no hearing was scheduled; no notification letter is in the claims file.  Most recently, however, the Veteran was informed in October 2014 that the Board received his case and placed it on the Board's docket.  

As of this date, the claims file contains no evidence that a travel Board hearing was scheduled, nor has a response from the Veteran or his representative been received to indicate that a travel Board hearing is no longer wanted.  As the Veteran has not withdrawn the request for a travel Board hearing at the RO before a Veterans Law Judge, remand for scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


